                                             Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         MISHARI ALEISA, et al.,                          Case No. 20-cv-00806-EMC
                                   8                      Plaintiffs,
                                                                                              ORDER DENYING DEFENDANT’S
                                   9                v.                                        MOTION TO DISMISS AND
                                                                                              GRANTING DEFENDANT’S MOTION
                                  10         SQUARE, INC., A DELAWARE                         TO STAY
                                             CORPORATION,
                                  11                                                          Docket Nos. 33, 42
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiffs Mishari Aleisa and Nicole Belluomini filed a putative class action against

                                  15   Defendant Square, Inc. (“Square”) asserting claims for violation of the Telephone Consumer

                                  16   Protection Act (“TCPA” or the “Act”), 47 U.S.C. §§ 201–231. See Docket No. 1 (“Compl.”).

                                  17   Plaintiffs allege that Square texted them without their authorization in violation of the Act. See id.

                                  18             Pending before the Court are Square’s (1) amended motion to dismiss Belluomini’s claims

                                  19   for lack of Article III standing under Federal Rule of Civil Procedure 12(b)(1);1 and (2) motion to

                                  20   stay pending the Supreme Court’s decision in Facebook, Inc. v. Duguid (Duguid II), No. 19-511

                                  21   (U.S. filed Oct. 17, 2019). See Docket Nos. 33 (amending Docket No. 23), 42. For the reasons

                                  22   discussed below, Square’s motion to dismiss is DENIED and its motion to stay is GRANTED.2

                                  23   ///

                                  24   ///

                                  25

                                  26
                                       1
                                           Defendant does not move to dismiss Aleisa’s claims at this time.

                                  27
                                       2
                                        Because the Court grants Square’s motion to stay pending the Duguid II decision, it need not
                                       address Square’s motion to stay this action pending the Federal Communications Commission’s
                                  28   (FCC’s) definition of the statutory term “automatic telephone dialing system” (ATDS). See
                                       Docket No. 25.
                                            Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 2 of 14




                                   1                                       I.       BACKGROUND

                                   2   A.      Factual Background

                                   3           The complaint alleges as follows. Belluomini is the regular and sole user of the cellphone

                                   4   number ending in 4446. Compl. ¶ 80. On May 12, 2017, Belluomini visited Taste Kitchen &

                                   5   Table (“Taste”) in Fairfax, California. Id. ¶ 81. After placing her order, Taste processed

                                   6   Belluomini’s credit card payment through Square’s point-of-sale (POS) system. Id. ¶ 82.

                                   7   Belluomini alleges that she did not enter her cellphone number to receive a copy of her digital

                                   8   receipt or to earn loyalty rewards at Taste. Id. ¶ 83. Almost immediately after her transaction,

                                   9   however, Belluomini received the following automated text message from Square:

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   Id. ¶ 84–85. The link within the text message redirects to Square’s website for Taste’s loyalty

                                  18   program. Id. ¶ 86. According to Belluomini, Square’s text messages caused her actual harm,

                                  19   including “an invasion of privacy,” a “private nuisance,” diminished battery life, and lost time. Id.

                                  20   ¶ 92.

                                  21           Aleisa is the regular and sole user of the cellphone number ending in 5566. Compl. ¶ 57.

                                  22   On July 28, 2018, Aleisa visited Samovar Teashouse Café (“Samovar”) in San Francisco,

                                  23   California. Id. ¶ 58. After placing his order, Samovar processed Aleisa’s credit card payment

                                  24   through Square’s POS system. Id. ¶ 59. The POS system invited Aleisa to join Samovar’s loyalty

                                  25   program by providing his cellphone number, and he did. Id. ¶ 60. Almost immediately after the

                                  26   transaction, Aleisa received a text message stating that he earned a “loyalty star” from Samovar

                                  27   because of his purchase, which he could accumulate toward free products. Id. ¶ 61. According to

                                  28   Aleisa, he also received three other text messages following purchases at other food and beverage
                                                                                        2
                                            Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 3 of 14




                                   1   retailers without his authorization. Id. ¶¶ 65, 69, 71–73.

                                   2           Importantly, both Plaintiffs allege that “Square sent loyalty texts to Plaintiff’s cellphone

                                   3   number (and those of the putative class members) by using an ATDS as defined by 47 U.S.C. §

                                   4   227(a)(1).” Id. ¶¶ 76, 89, 97, 98, 114, 117, 126(b), 133, 144,

                                   5   B.      Procedural History

                                   6           On February 3, 2020, Plaintiffs filed a complaint against Defendant alleging non-willful

                                   7   (Count 1) and willful (Count 2) violations of the TCPA, which prohibits making “any call (other

                                   8   than a call made . . . with the prior express consent of the called party) using any automatic

                                   9   telephone dialing system [ATDS] or any artificial or prerecorded voice . . . to any telephone

                                  10   number assigned to a . . . cellular telephone service . . . unless such call is made solely to collect a

                                  11   debt owed to or guaranteed by the United States.” 47 U.S.C. § 227(b)(1)(A)(iii).

                                  12           On April 17, 2020, Square filed its motion to dismiss Belluomini’s claims for lack of
Northern District of California
 United States District Court




                                  13   Article III standing under Rule 12(b)(1), see Docket No. 23 (“MTD”), which it amended on July

                                  14   2, 2020, see Docket No. 33 (“Am. MTD”). Meanwhile, Square also moved to stay this action

                                  15   pending the resolution of an FCC petition that it contends will decide how the agency interprets

                                  16   the term “ATDS.” See Docket No. 25 (“First MTS”) at 9. On August 7, 2020, Square filed a

                                  17   second motion to stay this action, this time pending the Supreme Court’s decision in Facebook,

                                  18   Inc. v. Duguid, No. 19-511 (U.S. filed Oct. 17, 2019). See Docket No. 42 (“Second MTS”).

                                  19                                      II.      LEGAL STANDARD

                                  20   A.      Motion to Dismiss Under Rule 12(b)(1)

                                  21           Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss for lack of

                                  22   subject matter jurisdiction. When subject matter jurisdiction is challenged, “[t]he party seeking to

                                  23   invoke the court’s jurisdiction bears the burden of establishing that jurisdiction exists.” Scott v.

                                  24   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). A Rule 12(b)(1) motion will be granted if the

                                  25   complaint, considered in its entirety, fails on its face to allege facts sufficient to establish subject

                                  26   matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 (9th Cir.

                                  27   2003). “[L]ack of Article III standing requires dismissal for lack of subject matter jurisdiction

                                  28   under [Rule] 12(b)(1).” Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).
                                                                                           3
                                            Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 4 of 14




                                   1           The “irreducible constitutional minimum” of standing requires a “plaintiff must have (1)

                                   2   suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

                                   3   and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins

                                   4   (“Spokeo II”), 136 S. Ct. 1540, 1547 (2016). These three elements are referred to as, respectively,

                                   5   injury-in-fact, causation, and redressability. Planned Parenthood of Greater Was. & N. Idaho v.

                                   6   U.S. Dep’t of Health & Human Servs., 946 F.3d 1100, 1108 (9th Cir. 2020). “The plaintiff, as the

                                   7   party invoking federal jurisdiction, bears the burden of establishing these elements,” which at the

                                   8   pleadings stage means “‘clearly . . . alleg[ing] facts demonstrating’ each element.” Spokeo II, 136

                                   9   S. Ct. at 1547 (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

                                  10   B.      Motion to Stay

                                  11           A court’s power to stay proceedings is incidental to its inherent power to control the

                                  12   disposition of its cases in the interests of efficiency and fairness to the court, counsel, and
Northern District of California
 United States District Court




                                  13   litigants. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In determining whether to stay

                                  14   proceedings, the district court “must weigh competing interests and maintain an even balance”

                                  15   between the hardships that would be suffered by the parties if a stay were or were not granted, as

                                  16   well as judicial economy. Id. at 254–55. “If there is even a fair possibility” that the stay will harm

                                  17   the non-moving party, the party seeking the stay “must make out a clear case of hardship or

                                  18   inequity in being required to go forward.” Id. at 255.

                                  19           The Ninth Circuit has clarified that these competing interests include:

                                  20                  (1) the possible damage which may result from the granting of a
                                                      stay, (2) the hardship or inequity which a party may suffer in being
                                  21                  required to go forward, and (3) the orderly course of justice
                                                      measured in terms of the simplifying or complicating of issues,
                                  22                  proof, and questions of law which could be expected to result from a
                                                      stay.
                                  23

                                  24   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254–55).

                                  25   However, “being required to defend a suit, without more, does not constitute a ‘clear case of

                                  26   hardship or inequity’ within the meaning of Landis.” Lockyer v. Mirant Corp., 398 F.3d 1098,

                                  27   1112 (9th Cir. 2005).

                                  28
                                                                                          4
                                            Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 5 of 14




                                   1                                     III.     MOTION TO DISMISS

                                   2             Square contends that Belluomini lacks Article III standing because she has failed to allege

                                   3   injury-in-fact and causation.3 Neither of these arguments has merit.

                                   4   A.        Injury-in-fact

                                   5             Square’s first argument is that the receipt of a single text message, even without consent

                                   6   and in violation of the TCPA, is not enough for Article III standing. Am. MTD at 8. In support of

                                   7   this proposition, Square cites to the Eleventh Circuit’s decision in Salcedo v. Hanna, where the

                                   8   court held that a text message is akin to “having a flyer briefly waived in one’s face . . .

                                   9   [a]nnoying, perhaps, but not a basis for invoking the jurisdiction of the federal courts.” 936 F.3d

                                  10   1162, 1172 (11th Cir. 2019). Whatever the reach of standing under Salcedo, this Court is

                                  11   governed by Ninth Circuit law. Notably, Salcedo does distinguish Van Patten: “We note that out

                                  12   sister circuit has reached the opposite conclusion in this context.” 936 F.3d at 1170 (citing Van
Northern District of California
 United States District Court




                                  13   Patten, 847 F.3d at 1043

                                  14             The Ninth Circuit’s decision in Van Patten governs. Van Patten held that a single

                                  15   telephone call or text message from a telemarketer is sufficient to satisfy Article III’s injury-in-fact

                                  16   requirement. In Van Patten, the plaintiff provided his cellphone number to a gym in the process of

                                  17   signing up for a gym membership. 847 F.3d 1037, 1040 (9th Cir. 2017). After the plaintiff

                                  18   cancelled his membership, the gym texted Van Patten to offer him a special deal to rejoin the gym.

                                  19   Id. at 1041. The panel held that Congress established the TCPA to protect the plaintiff’s

                                  20   substantive right to privacy, namely the right to be free from unsolicited telemarketing phone calls

                                  21   or text messages that “invade the privacy and disturb the solitude of their recipients.” Id. at 1043.

                                  22   Therefore, “a violation of the TCPA is a concrete, de facto injury.” Id. Significantly, the court

                                  23   stated “a” violation of the TCPA is sufficient. The court did not require multiple texts in order to

                                  24   constitute “a” TCPA violation. Moreover, the court noted “a plaintiff alleging a violation under

                                  25   the TCPA ‘need not allege any additional harm beyond the one Congress identified,” which is that

                                  26   he/she/they received an unsolicited text message or telephone call from a telemarketer. Id.

                                  27

                                  28   3
                                           Square does not contest that Belluomini’s injuries are redressable.
                                                                                           5
                                            Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 6 of 14




                                   1   (quoting Spokeo II, 136 S. Ct. at 1549). See also Duguid v. Facebook, Inc. (“Duguid I”), 926 F.3d

                                   2   1146, 1150 (9th Cir. 2019), cert. granted in part, No. 19-511, 2020 WL 3865252 (U.S. July 9,

                                   3   2020) (reaffirming Van Patten’s holding that a person who alleges receiving unsolicited text

                                   4   messages “adequately alleges a concrete injury in fact” under the TCPA).

                                   5           Square cites to recent decisions from the Southern District of California that are readily

                                   6   distinguishable. Selby v. Ocwen Loan Servicing, LLC is inapplicable to the facts of this case

                                   7   because it involved debt-collection calls, which are exempted from the TCPA’s prohibition against

                                   8   telemarketing calls. See No. 3:17-CV-973-CAB-BLM, 2017 WL 5495095, at *3 (“Calls from

                                   9   debt collectors are undoubtedly unwanted, stressful, and frustrating, but the TCPA was not

                                  10   intended to protect any concrete interests associated with calls from debt collectors or creditors.”).

                                  11   Shuckett v. DialAmerica Mktg is also distinguishable not only because it was a summary judgment

                                  12   decision, but also because the plaintiff in that case did not allege or introduce any evidence that
Northern District of California
 United States District Court




                                  13   she was aware of the call and that it caused her a nuisance. No. 17CV2073-LAB (KSC), 2019 WL

                                  14   3429184, at *3 (S.D. Cal. July 30, 2019) (“While a missed call may be sufficient to confer

                                  15   standing if the plaintiff can demonstrate that he or she was aware of the call and it caused

                                  16   nuisance, it is not sufficient for a plaintiff to allege simply that he or she would have been aware

                                  17   of the call given what they were doing on that day.”).

                                  18           Accordingly, Belluomini’s allegations that she received an unsolicited text message from

                                  19   Square regarding Taste’s loyalty program are sufficient to satisfy Article III’s injury-in-fact

                                  20   requirement.

                                  21   B.      Causation

                                  22           Square’s lack-of-causation argument is premised on the disputed fact that Belluomini

                                  23   provided Square with her cellphone number and explicitly consented to enroll in Taste’s loyalty

                                  24   program and to receive automated marketing texts from Square pertaining to that program. Am.

                                  25   MTD at 8, 10–12. Indeed, the Van Patten court dismissed the plaintiff’s TCPA claims in that case

                                  26   because he “gave prior express consent to receive Defendant’s text messages” by giving the gym

                                  27   “his cellular telephone number for the purpose of a gym membership contract.” 847 F.3d at 1045.

                                  28   Therefore, unless plaintiff expressly withdrew his consent, the gym could send him automated text
                                                                                         6
                                           Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 7 of 14




                                   1   messages “about some things, such as follow-up questions about his gym membership

                                   2   application.” Id. With consent, her TCPA claims would likely fail as a matter of law.4

                                   3          In the complaint, however, Belluomini specifically alleges that she did not provide Square

                                   4   with her cellphone number, let alone consent to receive texts from Taste’s loyalty program.

                                   5   Compl. ¶ 83. Therefore, if the Court focuses exclusively on the specific allegations in the

                                   6   complaint—as it must under Iqbal/Twombly—Square’s argument cannot prevail at this juncture.

                                   7   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A] court must accept as true all of the

                                   8   allegations contained in a complaint.” (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                   9   (2007)).

                                  10          The more fundamental problem with Square’s argument is that it goes to the merits, not

                                  11   standing. As Judge Gonzalez Rogers recently explained in Berman v. Freedom Fin. Network,

                                  12   LLC,
Northern District of California
 United States District Court




                                  13                  Defendants here confuse causation of plaintiff’s injury with a
                                                      defense to liability. To establish the TCPA injury, all Berman need
                                  14                  show is that he was contacted by defendants by means of an ATDS.
                                                      . . . Express consent is an affirmative defense on which defendants
                                  15                  bear the burden, in other words, an excuse for an otherwise liable
                                                      defendant. Should defendants establish Berman’s express consent,
                                  16                  they can avoid liability to him but will not eliminate this Court’s
                                                      jurisdiction to decide his claim.
                                  17

                                  18   400 F. Supp. 3d 964, 982 (N.D. Cal. 2019) (emphasis added). Contesting the merits of causation,

                                  19   a common matter in dispute in tort and statutory cases, does not raise a constitutional standing

                                  20

                                  21   4
                                         Square also cites to several decisions from this district for the proposition that a defendant does
                                  22   not “make” a text message or call within the meaning of the TCPA where the text message is
                                       triggered by the user’s actions. Mot. 10–13. But all of those cases are distinguishable because
                                  23   they involved a user of an application or service—either the plaintiff or a third party—actively
                                       choosing to send text messages to some of its contacts through the application. See, e.g., Cour v.
                                  24   Life360, Inc., No. 16-CV-00805-TEH, 2016 WL 4039279, at *3 (N.D. Cal. July 28, 2016) (“Here,
                                       by contrast, Life360 users choose which of their contacts should receive an invitation and then
                                  25   press an ‘invite’ button before invitations are sent.”); Figueroa v. Everalbum, Inc., No. C 17-
                                       05909 JSW, 2018 WL 3399404, at *3 (N.D. Cal. May 9, 2018), rev’d on other grounds, 809 F.
                                  26   App'x 399 (9th Cir. 2020) (“The Ever App only sends invitational texts when a user makes the
                                       affirmative choice to allow the user to allow the App to access her list of contacts.”); Huricks v.
                                  27   Shopkick, Inc., No. C-14-2464 MMC, 2015 WL 5013299, at *3 (N.D. Cal. Aug. 24, 2015)
                                       (“Shopkick offers evidence that, at the time plaintiffs received the subject texts, a user of its app
                                  28   ‘must [have] proceed[ed] through a multi-step invitation flow within the app’ to cause text
                                       messages to be sent to contacts in the user’s phone.”).
                                                                                          7
                                           Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 8 of 14




                                   1   issue in every case. Cf. Paul v. Davis, 424 U.S. 693, 700 (1976) (holding that there is no

                                   2   constitutional “right to be free of injury wherever the State may be characterized as the tortfeasor”

                                   3   because “such a reading would make of the Fourteenth Amendment a font of tort law”).

                                   4          Even if standing were somehow implicated, a “[j]urisdictional finding of genuinely

                                   5   disputed facts is inappropriate when the jurisdictional issue and substantive issues are so

                                   6   intertwined that the question of jurisdiction is dependent on the resolution of factual issues going

                                   7   to the merits of an action.” Id. (emphasis added) (quoting Sun Valley Gas., Inc. v. Ernst Enters.,

                                   8   711 F.2d 138, 140 (9th Cir. 1983)). Such is the case here.

                                   9          Square purports to offer extrinsic evidence that she received the text message because she

                                  10   agreed to Taste’s loyalty program, confirmed her cellphone number, and pressed “Claim Your

                                  11   Star.” Am. Mot. at 12. Square contends that the Court can consider this extrinsic evidence of

                                  12   consent because Square is mounting a “factual attack” to the complaint under Rule 12(b)(1),
Northern District of California
 United States District Court




                                  13   whereby “the challenger disputes the truth of the allegations that, by themselves, would otherwise

                                  14   invoke federal jurisdiction.” Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (emphasis

                                  15   added) (quoting Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).5 But not

                                  16   providing “express consent” is a necessary requirement of Belluomini’s TCPA claim that is

                                  17   spelled out on the face of the statute. See 47 U.S.C. § 227(b)(1)(A)(iii) (prohibiting telemarketing

                                  18   calls “other than a call made . . . with the prior express consent of the called party” (emphasis

                                  19   added)). Thus, there is no way that the Court can resolve Square’s factual attack on the Court’s

                                  20   jurisdiction without also deciding the merits of Belluomini’s TCPA claim. See Berman, 400 F.

                                  21   Supp. 3d at 979 (explaining that the court previously denied Rule 12(b)(1) motion to dismiss

                                  22   because “there are factual issues in dispute that cannot be determined based upon the record

                                  23   here”). This is a key factual dispute going to the merits and not appropriate for resolution as a

                                  24   standing question.

                                  25          In sum, because the complaint alleges sufficient facts to establish injury-in-fact and

                                  26

                                  27   5
                                         By contrast, a “facial attack” occurs when a “challenger asserts that the allegations contained in
                                  28   the complaint are insufficient on their face to invoke federal jurisdiction.” Wolfe, 392 F.3d at 363
                                       (emphasis added) (quoting Safe Air for Everyone, 373 F.3d at 1039)).
                                                                                          8
                                            Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 9 of 14




                                   1   causation under Article III, Square’s 12(b)(1) motion to dismiss is DENIED.

                                   2                                      IV.       MOTION TO STAY

                                   3           Square also moves to stay the proceedings in this action pending the anticipated Supreme

                                   4   Court’s decision in Duguid II. Second MTS at 6.

                                   5   A.      The Definition of ATDS

                                   6           The TCPA defines an ATDS as “equipment which has the capacity (A) to store or produce

                                   7   telephone numbers to be called, using a random or sequential number generator; and (B) to dial

                                   8   such numbers.” 47 U.S.C. § 227(a)(1) (emphases added). The TCPA empowers the FCC “to

                                   9   prescribe regulations to implement the requirements of this subsection.” 47 U.S.C. § 227(b)(2);

                                  10   47 C.F.R. § 1.2(a).

                                  11           In July 2015, the FCC issued a declaratory order defining ATDS as any “dialing equipment

                                  12   [that] generally has the capacity to store or produce, and dial random or sequential numbers even
Northern District of California
 United States District Court




                                  13   if it is not presently used for that purpose, including when the caller is calling a set list of

                                  14   consumers.” In the Matter of Rules & Regs. Implementing the Tel. Consumer Prot. Act of 1991

                                  15   (“2015 Order”), 30 FCC Rcd. 7961, 7971–72 (July 10, 2015). On March 16, 2018, the D.C.

                                  16   Circuit set aside this definition of ATDS as “an unreasonably expansive interpretation of the

                                  17   statute” because it “would appear to subject ordinary calls from any conventional smartphone to

                                  18   the Act’s coverage.” ACA Int’l v. FCC, 885 F.3d 687, 692 (D.C. Cir. 2018). After ACA

                                  19   International, the circuit courts have split on defining ATDS.6

                                  20
                                       6
                                  21     Compare Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301, 1304–05 (11th Cir. 2020)
                                       (“Because neither phone system used randomly or sequentially generated numbers . . . the Act
                                  22   does not cover them.”), Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (holding
                                       that the system at issue is not an ATDS because it “neither stores nor produces numbers using a
                                  23   random or sequential number generator”), and Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d
                                       Cir. 2018) (“The TCPA’s prohibition on autodialers is [] not the proper means of redress” because
                                  24   “the prior owner of Dominguez’s telephone number had affirmatively opted to receive them, not
                                       because of random number generation”), with Duran v. La Boom Disco, Inc., 955 F.3d 279, 280
                                  25   (2d Cir. 2020) (holding that the defendant’s program was an ATDS even though it did not store
                                       numbers using a random or sequential number generator), Allan v. Penn. Higher Educ Assistance
                                  26   Agency, 968 F.3d 567, 578–79 (6th Cir. 2020)(holding that an ATDS is an equipment that can
                                       automatically dial stored telephone numbers even if it does not store those numbers using an
                                  27   automated or sequential number generator), and Marks v. Crunch San Diego, LLC, 904 F.3d 1041,
                                       1049–50 (9th Cir. 2018) (“[T]he statutory definition of ATDS is not limited to devices with the
                                  28   capacity to call numbers produced by a ‘random or sequential number generator,’ but also includes
                                       devices with the capacity to dial stored numbers automatically”).
                                                                                        9
                                         Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 10 of 14




                                   1          In Duguid I, the plaintiff alleged that “Facebook maintained a database of phone numbers

                                   2   and—using a template and coding that automatically supplied the browser information and time of

                                   3   access—programmed its equipment to send automated messages to those numbers.” 926 F.3d at

                                   4   1150. The district court concluded that Facebook’s platform was not an ATDS because

                                   5   “[p]laintiff’s own allegations suggest direct targeting that is inconsistent with the sort of random

                                   6   or sequential number generation required for an ATDS.” Duguid v. Facebook, Inc., No. 15-CV-

                                   7   00985-JST, 2017 WL 635117, at *4 (N.D. Cal. Feb. 16, 2017) (emphasis added) (quoting Flores v

                                   8   Adir Int’l, LLC, No. 15-cv-00076-AB, 2015 WL 4340020, at *4 (C.D. Cal. July 15, 2015)).

                                   9   According to Square, the equipment it used to send Plaintiffs the loyalty text messages would not

                                  10   be an ATDS under this “direct targeting” exception because it only sends messages to specific

                                  11   customers immediately following their transactions, not randomly or sequentially. Second MTS at

                                  12   8–9.
Northern District of California
 United States District Court




                                  13          The Ninth Circuit reversed the district court, reasoning that

                                  14                  In Marks, we clarified that the adverbial phrase “using a random or
                                                      sequential number generator” modifies only the verb “to produce,”
                                  15                  and not the preceding verb, “to store.” 904 F.3d at 1052. In other
                                                      words, an ATDS need not be able to use a random or sequential
                                  16                  generator to store numbers—it suffices to merely have the capacity
                                                      to “store numbers to be called” and “to dial such numbers
                                  17                  automatically.” Id. at 1053.
                                  18   Duguid I, 926 F.3d at 1151. As a result, the Ninth Circuit defined ATDS as “equipment which has

                                  19   the capacity—(1) to store numbers to be called or (2) to produce numbers to be called, using a

                                  20   random or sequential number generator—and to dial such numbers automatically.” Duguid I, 926

                                  21   F.3d at 1150 (quoting Marks, 904 F.3d at 1053). This broad definition “includes a device that

                                  22   stores telephone numbers to be called, whether or not those numbers have been generated by a

                                  23   random or sequential number generator.” Marks, 904 F.3d at 1043. The equipment that Square

                                  24   used to send Plaintiffs’ loyalty text messages likely falls under this definition of ATDS.

                                  25          On July 2, 2020, the Supreme Court granted Facebook’s petition for certiorari in Duguid

                                  26   II, scheduling oral argument for December 8, 2020. 2020 WL 3865252, at *1. In doing so, the

                                  27   Supreme Court agreed to decide the following question:

                                  28                  Whether the definition of ATDS in the TCPA encompasses any
                                                                                        10
                                         Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 11 of 14



                                                      device that can “store” and “automatically dial” telephone numbers,
                                   1                  even if the device does not “us[e] a random or sequential number
                                                      generator.”
                                   2

                                   3   Petition for Writ of Certiorari, Duguid II, No. 19-511 (U.S. filed Oct. 17, 2019). The Supreme

                                   4   Court is likely to issue an opinion on this question in the first half of 2021, which should resolve

                                   5   the circuit split and provide a uniform definition of ATDS. It may also address the issue of

                                   6   capacity versus use.

                                   7   B.     Stay Pending Duguid II

                                   8          All three of the Landis factors weigh in favor of granting Square’s motion to stay the

                                   9   proceedings pending the Supreme Court’s forthcoming decision in Duguid II. First, and most

                                  10   importantly, issuing a stay until the Supreme Court decides Duguid II would greatly simplify a

                                  11   key question of law in the instant case—what constitutes an ATDS. There is no dispute that

                                  12   Plaintiffs must prove that Square sent them loyalty text messages using an ATDS. See 47 U.S.C.
Northern District of California
 United States District Court




                                  13   § 227(b)(1)(A)(iii). But whether Square used an ATDS will depend on how the Supreme Court

                                  14   defines that term in Duguid II. If the Supreme Court reverses the Ninth Circuit and holds that an

                                  15   ATDS must use a “random or sequential number generator,” 47 U.S.C. § 227(a)(1), then

                                  16   Plaintiff’s TCPA claim is likely doomed because, according to Square, the equipment it used to

                                  17   send loyalty text messages to Plaintiffs does not use a random or sequential number generator. In

                                  18   fact, Plaintiffs allege in the complaint that their cellphone numbers are “captured, stored and

                                  19   linked with the payment card used to complete the transaction,” such that “Square . . .

                                  20   [automatically] sends that consumer . . . unsolicited ‘loyalty texts’ for marketing purposes.”

                                  21   Compl. ¶¶ 13, 15, 17–18 (emphasis added). The complaint does not allege that Square’s ATDS

                                  22   uses random or sequential number generator. Therefore, the Supreme Court’s upcoming Duguid

                                  23   II opinion might not only decide an important legal question in this case, it could altogether

                                  24   dispose of Plaintiffs’ complaint as a matter of law. United States v. Garcia-Gomez, No. 14-CR-

                                  25   00120-EMC-5, 2019 WL 331279, at *2 (N.D. Cal. Jan. 25, 2019) (granting a stay because the

                                  26   Supreme Court granted certiorari, and the Ninth Circuit ordered additional briefing, in cases that

                                  27   would define a term that is central to one of the defendant’s claims); Bay Area Surgical Grp., Inc.

                                  28   v. Aetna Life Ins. Co., No. 5:13-CV-05430 EJD, 2014 WL 2759571, at *3 (N.D. Cal. June 17,
                                                                                         11
                                         Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 12 of 14




                                   1   2014) (“Efficiency and simplification resulting from the abatement of a federal action may weigh

                                   2   in favor of a stay.”).

                                   3           Plaintiffs’ rely heavily on Komaiko v. Baker Techs., Inc., where the court denied the

                                   4   defendant’s request for a stay because

                                   5                   [U]nder Ninth Circuit precedent that is not before the Supreme
                                                       Court in [Duguid II], Baker’s technology could still be considered
                                   6                   an ATDS under Ninth Circuit law if it has the capacity to store or
                                                       produce numbers ‘using a random or sequential number generator,’
                                   7                   regardless of whether it was being used for that purpose when it sent
                                                       texts to the dispensaries’ customers.”
                                   8
                                   9   No. 19-CV-03795-DMR, 2020 WL 5104041, at *3 (N.D. Cal. Aug. 11, 2020). But as noted

                                  10   above, the complaint herein does not allege the capacity to generate random or sequential

                                  11   numbers, and at the hearing, Plaintiffs conceded they have no information at present to so indicate.

                                  12           Second, “the early stage of this litigation weighs in favor of a stay.” Capella Photonics,
Northern District of California
 United States District Court




                                  13   Inc. v. Cisco Sys., Inc., No. C-14-3348 EMC, 2015 WL 1006582, at *2 (N.D. Cal. Mar. 6, 2015).

                                  14   The case is still in the pleadings stage, even though the parties have conducted very limited

                                  15   jurisdictional discovery. “Consequently, very little substantive work has been done in this case,

                                  16   and there are no immediately pressing deadlines or trial dates.” Id. “In the absence of a stay, the

                                  17   parties will have to expend time and money conducting discovery on an issue central to

                                  18   Defendant’s liability while lacking a clear idea of the law that will ultimately apply at summary

                                  19   judgment or at trial.” Ambrezewicz v. LeadPoint, Inc., No. EDCV162331JGBKKX, 2017 WL

                                  20   8185862, at *4 (C.D. Cal. May 8, 2017). Indeed, the parties and the Court would have to engage

                                  21   in costly and time-consuming class action discovery and ongoing litigation, which could be

                                  22   wasted if the Supreme Court reverses the Ninth Circuit in Duguid II. Larson v. Trans Union, LLC,

                                  23   No. 12-CV-05726-WHO, 2015 WL 3945052, at *8 (N.D. Cal. June 26, 2015) (“[I]f the case is not

                                  24   stayed, the Court, the parties, and the absent class members . . . would all face the risk of

                                  25   dedicating substantial resources to proceedings that may ultimately prove unnecessary.”).

                                  26           Third, Plaintiffs argue that they will be prejudiced because a stay will cause “the

                                  27   irretrievable loss of critical evidence.” Docket No. 49 (“Opp’n to MTS”), at 12–14. Specifically,

                                  28   Plaintiffs worry that Twilio and Bandwidth, Square’s former vendors who sent the text messages
                                                                                         12
                                           Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 13 of 14




                                   1   at issue in this case, will destroy their records related to the text messages. Id. at 12. Indeed,

                                   2   Plaintiffs have submitted evidence that they are likely to “struggle in obtaining text message logs

                                   3   from third party carriers because carrier’s average retention period of text message logs (without

                                   4   consent) is approximately 18-24 months.” Id. at 13. These are legitimate concerns, but the Court

                                   5   is convinced that the parties have several tools at their disposal—like preservation agreements or

                                   6   preservation subpoenas, for example—that can preserve relevant third-party vendor information

                                   7   while the case is stayed. Moreover, Square risks sanctions, including issues or presumption

                                   8   sanctions, if relevant discovery is lost. Therefore, with the appropriate protective measures in

                                   9   place, the risk of potentially lost evidence is insufficient to deny a stay in the face of a pending

                                  10   Supreme Court decision that will decide a key legal question in the case. Larson, 2015 WL

                                  11   3945052, at *8 (“I agree with Trans Union that it is implausible that a one-year delay will cause

                                  12   either of these things to occur, and Larson provides no specific facts or reasoning that indicate
Northern District of California
 United States District Court




                                  13   otherwise.”); Bay Area Surgical Grp., 2014 WL 2759571, at *5 (“This nebulous contention

                                  14   [regarding the risk of lost evidence] is entirely unsupported, however; just what evidence is at risk

                                  15   and how it could possibly be lost or destroyed is a mystery.”).7

                                  16           Accordingly, Square’s motion to stay the proceedings in this action pending the Supreme

                                  17   Court’s decision in Duguid II is GRANTED. The parties are directed to meet, confer, and notify

                                  18   the Court on the best way to preserve relevant evidence in the hands of Square’s third-party

                                  19   vendors. The Court will maintain the stay if the parties provide the Court sufficient assurances

                                  20   that relevant third-party vendor information will be preserved for the duration of the stay. If such

                                  21   assurances are not provided, the Court reserves the authority to allow limited preservative

                                  22   discovery directed to those third-party vendors.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27
                                       7
                                  28    If, however, the Court becomes convinced that no adequate protective measure can be
                                       established, it will consider permitted limited preservative discovery.
                                                                                         13
                                        Case 3:20-cv-00806-EMC Document 67 Filed 10/09/20 Page 14 of 14




                                   1                                      V.      CONCLUSION

                                   2          Square’s motion to dismiss is DENIED. Square’s motion to stay pending the Supreme

                                   3   Court’s decision in Duguid II is GRANTED.

                                   4          This order disposes of Docket Nos. 23, 25, 33, and 42.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: October 9, 2020

                                   9

                                  10                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      14
